Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 18-22 and 35, drawn to an apparatus comprising a microfluidic device for the detection of circulating tumor cells. 
Group II, claims 23-34, drawn to method of detection of circulating tumor cells using a microfluidic device. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of microfluidic device of claim 18, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cho, S.H. et al. (WO 2014/062719 A2) as disclosed in IDS received on 13 December 2019. 
Cho, S.H. et al. discloses a microfluidic device (element #1910) for the detection of circulating tumor cells (CTCs) ([0126] lines 3-7)  in a fluid sample comprising: (a) a cell focusing element selected from a hydrodynamic focusing (element ([0193]; “purposes of hydrodynamic focusing” [0297]) and an inertial focusing element  (“spiral enrichment structures” [0374]), wherein the hydrodynamic focusing element comprises at least three inlets, a first central inlet for the entrance of a labelled fluid sample (element 1926) , and a second (element 1924) and third inlet (1928) for the entrance of a focusing fluid for flow focusing of the labelled fluid sample in a first 
 (b) a single microfluidic channel comprising at least two interrogation regions ( “optical aperture structure 1860 with multiple optical apertures long the sensing region 1840 of the input fluidic channel” [0200]), for signal correlation analysis [(0321)]  wherein each interrogation region comprises at least one waveguide ( waveguides 1954,1956,1958) for labelled fluid sample excitation, and at least one waveguide for signal detection, wherein the at least one waveguide for signal detection is not placed at a 180 degree angle with respect to the at least one waveguide for sample excitation (“different layer from the detection plane along which those waveguides/filter structure exist (and along which detected light passes)” –see [0212]), wherein the microfluidic channel optionally comprises lenses and/or mirrors for ensuring an adequate path for radiation along the interrogation region; and 
(c) at least one outlet for the exit of the labelled sample and focusing fluids (1934, 1936, 1938 –see [0201]).





Election of Species
4.	If Applicants elect Group I, the following species election is required. Applicants must select a functional microchannel from the groups listed below: 
1.)	A straight channel (claim 18). 
2.)	A straight channel with pillar arrays (claim 18).
3.)	A straight channel with expansion-contraction arrays (claim 18).
4.)	A spiral channel (claim 18).
5.) 	A serpentine channel (claim 18).
6.)	combinations thereof (claim 18).
Further, applicants must select a first label from the groups listed below: 
7.)	a fluorescent label (claim 35).
8.)	an elastic radiation label (claim 35).
9.)	a Raman label (claim 35).
Further, applicants must select a second label from the groups listed below: 
10.)	a fluorescent label (claim 35).
11.)	an elastic radiation label (claim 35).
12.)	a Raman label (claim 35).
Further, applicants must select the second probes from the groups listed below: 
13.)	an antibody (claim 35).
14.)	an antibody derivative (claim 35).
15.)	a lectin (claim 35).
16.)	an aptamer (claim 35).


5.	If Applicants elect Group II, the following species election is required. Applicants must select a first and second labels independently from the groups listed below: 
17.)	a fluorescent label (claim 23).
18.)	an elastic radiation label (claim 23).
19.)	a Raman label (claim 23).
Further, applicants must select a second label from the groups listed below: 
20.)	a fluorescent label (claim 23).
21.)	an elastic radiation label (claim 23).
22.)	a Raman label (claim 23).
Further, applicants must select the second probes from the groups listed below: 
23.)	an antibody (claim 23).
24.)	an antibody derivative (claim 23).
25.)	a lectin (claim 23).
26.)	an aptamer (claim 23). 
Further, applicants must select a first specific marker from the groups listed below: 
27.)	An epithelial lineage marker (Claim 25,26,27, and 28).
28.)	a mesenchymal lineage marker (Claim 25).
29.)	a stem cell lineage marker  (Claim 25).
30.)	a specific cancer marker (Claims 25, 26, and 27).
Further, applicants must select a second specific marker from the groups listed below:
31.)	An epithelial lineage marker (Claim 25, 26, 27, and 28).
32.)	a mesenchymal lineage marker (Claim 25).
33.)	a stem cell lineage marker  (Claim 25).
34.)	a specific cancer marker (Claim 25, 26, and 27).
Further, applicants must select a specific marker for a cell of epithelial lineage from the groups listed below:

36.)	CDH1 (Claim 27).
37.)	cytokeratin (Claim 27). 
38.)	MAL (Claim 27). 
39.) 	TGFO-R1 (Claim 27). 
40.)	 TNF-R1  (Claim 27). 
41.)	 Kil (Claim 27). 
42.) 	CEA  (Claim 27). 
43.) 	PSA (Claim 27). 
44.) 	CD31 (Claim 27). 
45.) 	FGFR2  (Claim 27). 
46.)	 FGFR3 (Claim 27). 
47.)	 CD44 (Claim 27). 
48.) 	PSGL1 (Claim 27). 
49.) 	PD- L1 (Claim 27). 
50.)	 I-CAM (Claim 27). 
51.)	 V-CAM (Claim 27). 
52.)	 alpha-V beta-3 (Claim 27). 
53.)	 alpha-V beta-5 (Claim 27). 
54.)	 alpha-V beta-6 (Claim 27). 
55.)	 alpha-VI beta-4 (Claim 27). 
56.)	 alpha-II beta-1 (Claim 27). 
57.) 	alpha-R beta-1 (Claim 27). 
58.) 	alpha-V beta-1 (Claim 27). 
59.)	 WNT (Claim 27). 
60.) 	CD24 (Claim 27). 

62.)	 Sialyl Lewis X (Claim 27). 
63.) 	T antigen (Claim 27). 
64.)	 Tn antigen (Claim 27). 
65.) 	Syalil Tn (Claim 27). 
66.) 	GD2  (Claim 27). 
67.) 	GD3 (Claim 27). 
68.)	 GDia (Claim 27).
69.) 	MUC1 (Claim 27). 
70.) 	MUC2  (Claim 27). 
71.)	 MUC3 (Claim 27). 
72.) 	MUC4 (Claim 27). 
73.)	 MUC5AC (Claim 27). 
74.)	 MUC5B (Claim 27).
Further, applicants must select a specific cancer marker from the groups listed below:
75.)	a breast cancer marker (claim 27)
76.)	a prostate cancer marker (claim 27.
77.)	a lung cancer marker (claim 27).
78.)	a colon cancer marker (claim 27). 
The species are independent or distinct because the species have different chemical structure that require a different field of search. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 19-22, 24, and 29-34 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species, as set forth above, to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
.

a.)	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
b.)	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Ali Al-Ameen whose telephone number is (571)272-0570. The examiner can normally be reached Mon- Fri 0930 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD ALI AL-AMEEN/Examiner, Art Unit 1641                                                                                                                                                                                                        



/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641